Citation Nr: 1711573	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  09-37 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for degenerative joint (DJD) and disc disease (DDD) of the lumbar spine prior to June 5, 2012, and higher than 20 percent from that date forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971 and from August 1974 to November 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for a lumbar spine disability and assigned an initial 10-percent rating, effective in February 2007.  The Veteran perfected an appeal of the initial rating.

The Veteran appeared at a Board hearing at the RO in December 2011 before a Veterans Law Judge (VLJ) who is no longer at the Board.  A January 2017 Board letter informed the Veteran of this fact and of his right to request another hearing before the VLJ who will decide his appeal.  See 38 C.F.R. § 20.707 (2016).  In his response, also dated in January 2017, he advised that he did not desire another hearing.  A transcript of the hearing testimony is associated with the claims file.

The Board denied the claim in a September 2014 decision that the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Joint Motion for Partial Remand (JMR, the parties requested that the Court vacate and remand that part of the September 2014 Board decision that denied the claim for a rating in excess of 10 percent for mild degenerative joint and disc disease of the lumbar spine prior to June 5, 2012, and the claim for a rating in excess of 20 percent for mild degenerative joint and disc disease of the lumbar spine as of that date.  In a July 2015 Order, the Court granted the JMR.

Pursuant to the Court's Order, the Board remanded the case for additional development in September 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The consensus of the parties in the JMR was that the VA examiners who conducted VA examinations in March 2008 and June 2012 did not indicate whether the Veteran had any additional limitation of range of motion (ROM) during flare-ups; or, in the alternative, indicate that it was not possible to make such a determination.  The AOJ complied with the September 2015 Board remand and returned the case to the Board.  See 06/22/2016 VBMS-C&P Exam-Opinion; 07/18/2016 VBMS-SSOC).

In the interim, however, the Court issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint-which does not apply to spine claims.  The Board finds that the March 2008 and June 2012 examinations are too remote to attempt to apply Correia, but an examiner may be able to opine on the findings of the examinations conducted in 2015.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the December 2015 spine examination and provided the February 2016 addendum.  Ask him to review his notes and opine whether passive thoracolumbar ROM, and ROM in a nonweight-bearing posture would have been greater or less.  Any difference should be expressed in terms of degrees of lost motion.

If the examiner informs the AOJ that the requested opinions cannot be rendered without and examination, the AOJ shall arrange such examination.

In the event the examiner who conducted the December 2015 examination is no longer available, the AOJ shall send the file to the examiner who conducted the June 2016 medical review of the file and ask for the above assessment.

2.  After completion of all of the above, re-adjudicate the issue on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  Then, if all is in order, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


